Citation Nr: 0630914	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  99-22 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant and her mother

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 1973 to May 
1975.  He died in December 1998.  The appellant is his 
daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, FL, which denied service connection for cause of 
the veteran's death and entitlement to DEA benefits.  
Jurisdiction was subsequently transferred to the RO in 
Newark, NJ.

In November 2001, the appellant and her mother testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing at the RO in Philadelphia, Pennsylvania.  A 
transcript of the hearing is associated with the claims file.  

The case was remanded to the RO in October 2003, for 
procedural reasons, and is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  According to the official certificate of death, the 
immediate cause of the veteran's death in December 1998 was 
acquired immune deficiency syndrome.  The death certificate 
also lists schizophrenia as a significant condition 
contributing to the veteran's death.  

2.  At the time of the veteran's death, service connection 
was established for schizophrenia and hepatitis, evaluated as 
30 percent and 10 percent disabling, respectively.  

3.  The competent and probative evidence of record indicates 
that the veteran was noncompliant with the treatment and care 
provided to him for his service-connected schizophrenia.  

4.  The competent and probative evidence of record raises a 
reasonable doubt as to whether there is a relationship 
between the service-connected schizophrenia and the cause of 
the veteran's death, which was acquired immune deficiency 
syndrome.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the appellant, the 
Board concludes that service-connected schizophrenia caused 
or contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).

2.  The basic eligibility requirements for entitlement to 
Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, are met.  38 
U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Given the fully favorable decision discussed below, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Pursuant to 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006), a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  




In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse and/or children 
are generally entitled to dependency and indemnity 
compensation (DIC).  See 38 U.S.C.A. § 101 (West 2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

For the purpose of DEA under 38 U.S.C.A. Chapter 35, the 
child, the spouse, or surviving spouse of a veteran will have 
basic eligibility if the veteran was discharged from service 
under conditions other than dishonorable, or died in

service; and has a permanent total service-connected 
disability, or a permanent total service-connected disability 
was in existence at the date of the veteran's death, or the 
veteran died as a result of a service-connected disability.  
38 C.F.R. § 3.807.

The veteran died in December 1998.  At the time of his death, 
service connection was established for schizophrenia and 
hepatitis, evaluated as 30 percent and 10 percent disabling, 
respectively.  The appellant contends that the veteran's 
service-connected schizophrenia materially or substantially 
contributed to the primary cause of his death, acquired 
immune deficiency syndrome (AIDS), which was not service 
connected.  Specifically, the appellant contends that the 
veteran's service-connected schizophrenia caused him to be 
unable to cooperate adequately with his prescribed treatment.  

The veteran's death certificate lists AIDS as the immediate 
cause of death, with no underlying diseases leading to the 
immediate cause of the death.  The death certificate does, 
however, list schizophrenia as a significant condition 
contributing to the veteran's death.  In this context, the 
Board notes that the veteran's private physician, Dr. JN, who 
certified and completed the death certificate, submitted a 
written statement dated in January 2001, which reflects the 
veteran was under his care at a nursing home just prior to 
his death and that the veteran had schizophrenia, 
fearfulness, and episodic noncompliance with his medications.  
Dr. JN stated that the veteran ultimately succumbed to 
complications of AIDS, the treatment of which was hampered by 
his noncompliance.  

The Board notes that Dr. JN's statement does not 
unequivocally relate the veteran's service-connected 
schizophrenia to the cause of his death; however, the Board 
finds it probative that the medical evidence of record 
supports Dr. JN's statement that the veteran was noncompliant 
with his treatment for schizophrenia.  An October 1997 
treatment record reflects the veteran was noncompliant with 
taking his medications at times, and an August 1998 treatment 
record reflects that he often refused to eat


and resisted care.  The Board also notes that, at the 
November 2001 Travel Board hearing, the appellant's mother 
testified that the veteran did not take his medication on a 
regular basis as directed, and would not refill his 
prescriptions.  As a result, the Board finds that Dr. JN's 
January 2001 statement, taken in conjunction with the death 
certificate and other evidence of record, raises at least a 
reasonable doubt that the service-connected schizophrenia was 
a contributing factor in the veteran's death.  For the 
appellant to be successful in her claim, she needs to show 
only that it is at least as likely as not that the veteran's 
service-connected schizophrenia materially or substantially 
contributed to his development and/or progression of AIDS, 
which caused his death, which requirements are met if the 
schizophrenia had a material influence in accelerating his 
death.  See 38 U.S.C.A. § 5107 (West 2002).  Here, we believe 
that standard has been met.

In summary, having weighed the evidence both in support of 
and against the claim, the Board concludes that the 
preponderance of evidence raises a reasonable doubt as to the 
relationship between the veteran's cause of death and his 
service-connected schizophrenia.  Therefore, without finding 
error in the previous action taken by the RO, the Board will 
resolve all doubt in favor of the appellant, and will 
conclude that service connection for cause of death is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.

Finally, given the Board's determination herein, granting 
service connection for the cause of the veteran's death, the 
appellant has met the conditions for basic eligibility for 
DEA under 38 U.S.C.A. Chapter 35.  See 38 C.F.R. § 3.807.  
Accordingly, the appeal may be granted as to both issues.  




ORDER

Entitlement to service connection for the cause of death is 
granted.

Basic eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
granted.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


